Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 1 of 13




                                                               United States Courts
                                                             Southern District of Texas
                                     4:20mj1704                       FILED
                                                                September 14, 2020
                                                                           
                                                           David J. Bradley, Clerk of Court
      Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 2 of 13




JOHN W. HUBER, United States Attorney (#7226)
RUTH HACKFORD-PEER, Assistant United States Attorney (#15049)
JACOB J. STRAIN, Assistant United States Attorney (#12680)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                            IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                           Case No. 2:20mj697 CMR

            Plaintiff,                                FELONY COMPLAINT

            vs.                                       Count 1: 18 U.S.C. § 1343 (Wire Fraud)

  PATRICK J. ABBOTT,                                  Magistrate Judge Cecilia Romero

            Defendant.



       Before the Honorable Cecilia Romero United States Magistrate Court Judge for the

District of Utah, appeared the undersigned, who on oath deposes and says:

                                               Count 1
                                           18 U.S.C. § 1343
                                            (Wire Fraud)


       1.         All the allegations set forth in this Complaint are incorporated herein by reference

and realleged as though fully set forth herein.

       2.         On or about September 8, 2020, in the Central Division of the District of Utah, and

elsewhere,

                                       PATRICK J. ABBOTT,
     Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 3 of 13




defendant herein, for the purpose of executing and in furtherance of a scheme and artifice to

defraud and to obtain money by means of materially false and fraudulent pretenses,

representations, and promises, and omissions of material facts, and attempting to do so, did cause

to be transmitted in interstate commerce, a wire communication in the form of a text message

from his cell phone, number (214) 998-8457, in Houston, Texas, to his intended victim, in Salt

Lake City, Utah;


All in violation of 18 U.S.C. § 1343.
      Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 4 of 13




This complaint is made on the basis of investigation consisting of the following:

                        AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Special Agent Joseph T. Oppedisano, being duly sworn, depose and state as follows:

                                         Brief Summary

       1.      On August 24, 2020, the Federal Bureau Investigation (“FBI”) of Houston, Texas

was contacted, through counsel, by a United States-based supply company (“Company 1”).

Company 1 was concerned about Patrick J. Abbott (“Abbott”) and his company, 2D Global, LLC

(“2D”) purporting to have access to 1 trillion, 3M N95 respirators and purporting to be a thirty-

year client/supplier to Company 1.

       2.      Company 1 is a global manufacturer and seller of respirators and other personal

protective equipment. Company 1 is the only company that can manufacture the respirators

Abbott is purporting to sell.

       3.      Around August 18, 2020, Company 1 contacted the Department of Justice

referring Abbott for fraud explaining that Company 1’s current rate of production was

approximately 1.1 billion 3M N95 respirators per year, with hopes to increase production to 2

billion per year. Company 1 stated it would be impossible for Abbott to have access to 1 trillion

masks as it would take Company 1 approximately 909 years (at its current rate of production) to

produce that amount. Based on my training and experience it would be impossible for Abbott

have access to 1 trillion 3M N95 respirators which would represent more than could be

manufactured by Company 1 in several lifetimes.

       4.      An FBI undercover employee (“UCE 1”) contacted Abbott on a messaging form

through Abbott’s website, 2dglobal.com, inquiring about purchasing large quantities of N95

masks. Abbott contacted the UCE 1 telephonically and explained that he is a government
     Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 5 of 13




contractor and able to acquire 3M respirators direct from 3M. The following day, Abbott sent a

text message to UCE 1 explaining he had 100 million, 3M 1860 N95 respirators (“1860s”),

coming from Germany. Abbott explained to UCE 1 telephonically that the 100 million 1860’s

were now located in the United Kingdom. Based on my training and experience it would be

impossible for Abbott to have access to 100 million 3M N95 respirators because he was not now

and had never been a supplier, distributor, or buyer for Company 1.

       5.      UCE 1 brought in a second FBI undercover employee (“UCE 2”) as an investor.

On September 8, 2020, Abbott had a conference call with UCE 1 & 2, explaining his business

and how he could acquire 3M, 1860 respirators. Abbott explained that it would cost UCE 2

approximately $3.00 per unit and that the funds would need to be put into a CAGE Wells Fargo

bank account until the allotted order was available.


                       INTRODUCTION AND AGENT BACKGROUND

       6.      I am a Special Agent of the FBI and a Federal law enforcement officer within the

meaning of Rule 41(a)(2)(C), Federal Rules of Criminal Procedure. I have been employed with

the FBI since 2019.

       7.      I investigate crimes involving Corporate, Securities, and Commodities Fraud, as

well as general mail and wire fraud. I have training in the preparation and service of criminal

arrest and search warrants, and I have been involved in the investigation of offenses including

mail and wire fraud.

       8.      The statements in this affidavit are based on my personal observations, training

and experience, information obtained from witnesses and other law enforcement officials, and a

review of records obtained during the course of the investigation. Because this affidavit is being
      Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 6 of 13




submitted for the limited purpose of a complaint, I have not included each and every fact known

to me concerning this investigation


                                   APPLICABLE STATUTES

       9.       Title 18, United States Code, Section 1343, reads, in part:

                Whoever, having devised or intending to devise any scheme or
                artifice to defraud, or for obtaining money or property by means of
                false or fraudulent pretenses, representations, or promises, transmits
                or causes to be transmitted by means of wire, radio, or television
                communication in interstate or foreign commerce, any writings,
                signs, signals, pictures, or sounds for the purpose of executing such
                scheme or artifice, shall be fined under this title or imprisoned not
                more than 20 years, or both.

                         FACTS SUPPORTING PROBABLE CAUSE

       10.      On August 24, 2020, the FBI of Houston, Texas received an email complaint from

counsel about Company 1. Company 1 was concerned about Abbott and his company, 2D,

purporting to have access to 1 trillion, 3M N95 respirators and to be a thirty-year client/supplier

to Company 1.

       11.      Sometime around the beginning of September 2020, your affiant had a phone call

with Company 1, in which Company 1 stated that Abbott was not a client/supplier to Company

1, and was in no way affiliated with Company 1. According to Company 1, Abbott and his

company 2D have not now or ever been a supplier, distributor, or buyer with Company 1.

       12.      Company 1 explained that they have received several complaints from

clients/distributors about Abbott and his company, 2D. Company 1, senior legal counsel drafted

up a draft cease and desist letter in which they made demands on Abbott and 2D. In this letter

addressed to Abbott and his company 2D, Company 1 stated that Abbott claimed to be a “thirty-

year client and supplier to Company 1” and a “green code channel direct level one first responder
      Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 7 of 13




buyer to Company 1.” Company 1 also stated that Abbott claimed to have access to over 1

trillion, 3M N95 respirators. Company 1 demanded Abbott cease from any representations of any

connection with Company 1 as there is no relationship as Abbott described. Company 1 did not

send the letter yet to Abbott because they are pursuing civil action against Abbott and his

company, 2D.

       13.     On August 31, 2020, UCE 1 contacted Abbott on a messaging form through

Abbott’s website, 2dglobal.com, inquiring about purchasing large quantities of N95 respirators.

Later that day, Abbott contacted UCE 1 telephonically and explained that he is a government

contractor who was given a Commercial & Government Entity Code (“CAGE”) for being a

“disabled veteran” owned business. Abbott explained that the CAGE code is given out by the

Defense Logistics Agency (“DLA”) and is controlled/audited by the United States Pentagon.

Abbott claimed to have done two hundred eleven contracts, over a billion dollars in 2D history.

Abbott explained that his CAGE code comes up in 3M’s system as a “verified” buyer, when he

wants to make a purchase. Abbott explained that 2D is not a “distributor,” but a “VIP,” who has

their own “concierge” representative at 3M. This 3M representative walks 2D through the

process and helps locate 3M product all over the world. Abbott did not take a fee from the

purchase order, but uses the tax write offs at the end of the year by routing it through a non-profit

organization controlled by Abbott. Abbott stated each 1860 respirator would cost approximately

$3.00. Abbott explained to UCE 1 that he would like to work with him/her, utilizing a four-step

PPE process. First, the UCE 1 would send Abbott a purchase order. Second, Abbott would send

an invoice to the UCE 1. Third, UCE 1 would transfer money upfront into the 2D CAGE bank

account. Fourth, Abbott would send updates until the next 3M allocation lot is available. Later

that evening, Abbott sent UCE 1 an email with several attachments about 2D. Attachment one
             Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 8 of 13




was the core business overview, attachment two was the CAGE code overview, and attachment

three was the four-step PPE process, which is outlined below.




            --
STEP• 1 (litnt sends PO



            --
            --                                         PURCHASE OROER
                                                                                                  STEP • 2 20 Gl~I LlC st-nos lnvoi<:e wltl'I pivment ,ns tructrons wltt\ln 24 hours

                                                                                                                                                          PRODUCT INVOICE
                                                                                                                                                                          l fl\

           ---                                             Company logo

                                                                                                           --
                                                                                                           -
                                                                                                                                                                          ~t,

           r-~-,,_
           ,00.-UC
                                                                    -·--
                                                                    ,a.• _ _




                     -                               -- -                                                                                                          -
                                                                                                                                                      I   =--


STEP Iii 3 cllent make$ ~ n t . 20 Glob~I U.Cvermesand orders Pot. within 96 hour$ from payment    STEP• 3 Pol byway of SGS (If available), Lot•. Portal Acce$s, -.ildeo or combfnatlon

                                                                                                   Pol Video provided: https://youtu.beNkXQoageygs
  W£LL9FARGO



 --
  8USIHESS




 --
 ·-
  O<EO<ING




 --
 [--~...,_.,. __. .,,,...m




 --
  ActMty




                                                                                                                                            _,.._
                                                                                                                                         ----·-·
                                                                                                                                           ~_
                                                                                                                                            -~--
                                                                                                                                             _          .,._
                                                                                                                                              ~----
                                                                                                                                              ---
                                                                                                                                             ---
                                                                                                                                                 - ..c-•




                                                                                                                                              --·-
                                                                                                                                             ·--
          Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 9 of 13



STEP• 4 20 ~    I UC vcritlfs dellwty, issuei AlrwJV Batt/ Sol taraet S-14 ~VS from ~ymcnt   Delivery.

                                                                                             Target is 20-30 business days from
                                                                                             payment.

                                                                                             To the users that require the assets most.




               14.           On September 01, 2020, Abbott sent several text messages to UCE 1, explaining

that he had 100 million, 1860 respirators, coming from Germany. Later that day, Abbott

contacted UCE 1 telephonically, stating 100 million, 1860 respirators were now coming from the

United Kingdom. UCE 1 explained that he/she is very interested and had reached out to clients

to purchase the entire 100 million, 1860 respirator order. UCE 1 explained that if he/she cannot

find someone, he/she would at least take approximately 10 million, 3M 1860 respirators.

               15.           Company 1 confirmed that it only allows distribution of its products (including

3M 1860 respirators) through authorized, licensed distributors. Again, Company 1 confirmed

that Abbott is not a licensed distributor.

               16.           Further, under the Defense Production Act (50 U.S.C. § 4512) the President of the

United States has designated N95 respirators as a scare resource; and thus, if Abbott did possess

100 million (or even 10 million) respirators, he would be in violation of the hoarding and price

gouging provisions of that statute.

               17.           On September 04, 2020, UCE 1 contacted Abbott through text message,

explaining that he/she had a clients interested in the 100 million, 1860 respirators. UCE 1 asked
     Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 10 of 13




Abbott if he is available to conduct for a conference call on September 8 or 9, 2020, Abbott

replied he was.

       18.     On September 07, 2020, UCE 1 asked Abbott through text message, if he was

available for a conference call on September 08, 2020, at approximately 11:30 CST. UCE 1

explained to Abbott that the conference call will be with himself/herself, Abbott and the investor.

Abbott agreed that he will be available for the conference call.

       19.     On September 08, 2020, UCE 1, calling from Utah, contacted Abbott to conduct a

conference call with UCE 2, who posed as an investor. Abbott explained that 2D is a nano

biotech business, not in the PPE space, but helps in a humanitarian way connecting buyers with

3M product. Abbott explained the four-step purchase process outlined above. Abbott stated that

2D has 3 billion dollars of pre-paid money from clients that are awaiting allocation of 3M

respirators to be available. UCE 2 explained to Abbott that he/she needs to unload cash before

next quarter and if Abbott would accept cash. Abbott explained to UCE 2 that he can accept

cash. Abbott explained that a receipt for cash payment would be provided, showing the deposit

slip with the CAGE account number for UCE 2’s listing, which will show available under 2D.

Abbott stated that he is allocated 200 million units of respirators per month but 60 million is

already accounted for, leaving approximately 140 million units left. Abbott explained to UCE 2

that last week he had 100 million, 3M 1860 respirators available for UCE 1. Abbott’s

counterpart Ned Siegel, United States Ambassador to the United Nations, ended up taking the

order for the Commonwealth of the Bahamas on Friday, September 4, 2020. Abbott explained to

UCE 2, it would be approximately $3.00 per unit, cost, insurance, freight (“CIF”). Abbott broke

down that $2.97 is for 2D and that 1% is added as a government mandate, equating to $3.00 per

unit. Abbott described to UCE 2 that he can invoice UCE 2 for a higher amount then $3.00 to
     Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 11 of 13




provide to the UCE 2’s client, so UCE 2 could make commission. Abbott would be paid from

UCE 2’s client and then he would reimburse the difference back to UCE 2.

       20.     After the telephonic call with UCE 1 & 2, Abbott sent a text message to UCE 1.

Abbott stated that he just checked and in the next 5 days he will “have 1-35M, 1-60M and 1-65M

lots coming off hold for allocation.” Abbott also stated that he will “have 1-12M and 1-22M that

we have not confirmed status.” Abbott then sent an additional text message stating that “the 160

total could be available as early as tomorrow at 0900 if funds were available.” Abbott explained

to UCE 1 that he/she needs to put in enough funds to cover 100 million respirators, equating to

300 million dollars, plus any commissions UCE 2 wants to add. UCE 1 explained to Abbott that

UCE 2 must unload approximately 10 million dollars in cash by this coming Friday, September

11, 2020. Abbott stated to UCE 1, to deposit money into the 2D Global, LLC, Wells Fargo bank,

account #3361111028, CAGE code 8M0Z3.

                                        CONCLUSION

       21.     Based on the information set forth above, I submit that there is probable cause to

believe the Subject listed above has violated 18 U.S.C. § 1343.



 /s/ Joseph Oppedisano
Affiant, Joseph Oppedisano
Special Agent, FBI


SUBSCRIBED AND SWORN to before me this 10th day of September, 2020




CECILIA ROMERO
United StatesMagistrate Court Judge
     Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 12 of 13




APPROVED:
JOHN W. HUBER
United States Attorney
 /s/ Ruth Hackford-Peer
RUTH HACKFORD-PEER
Assistant United States Attorney
Case 4:20-mj-01704 Document 1 Filed on 09/14/20 in TXSD Page 13 of 13
